Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over US 20200398530 A1 to Kuo et. al. in view of US 20130264730 A1 to Wu et al. 

Re claims 1 -3, Kuo teaches a polyester film (for a foldable display surface protection film is directed to intended use), wherein the polyester film is cut in sheet form, the polyester film has a thickness of 10 to 75 micrometers. See Fig. 1B folded and [0025, 0061-0062] -  optically transparent polymer hard-coat layer of polyester polyethylene terephthalate (PET) film has a thickness in a range of 10 microns to 75 
Kuo is silent to cutting the edge/end of the polyester film (per claim 1) with a laser beam (per claim 3).  However, this limitation is a process limitation in a product claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.
	Kuo doesn’t teach the amount of rise of a cut plane on at least one side of one or more cut end portions is 35 microns or less (per claims 1-2) nor laser cutting edge requirements (per claim 3).  
Wu while teaching laser cutting the edge (per claim 3 –[14, 45])), doesn’t teach the exact amount of rise range as claimed is 35 microns or less; however, does teach laser cutting the edge of polyester films and in particular, found laser radiation to be useful in cutting and subdividing polymeric multilayer optical film bodies without any substantial delamination at the laser cut edge lines.  See [0045].  Applicant desires a clean cut essentially to avoid resin melting and building up on the edges. See [59], spec. Thus, the Examiner also notes the same technical problem is being solved Applicant’s avoiding issues with resin melting, as the amount of rise to include that taught by Wu as the resin is “without any substantial delamination”.  See also Fig. 1B. to the direction 
 It would have been obvious to one of ordinary skill in the art to optimize the edge of Kuo by applying the laser to cut the edge of the film to within the range requirements as claimed as taught by Wu as a result effective variable to provide superior edge-to-edge optical performance as cutting the polyester film, avoids resin delamination or buildup at the edges for essentially a clean edge.  In the absence of a showing to the contrary, a manipulation of amounts employed is seen to be no more than optimization and well-within the skill of the art.  
Re claims 4-6, Kuo teaches a hard coating film for a foldable display surface protection film, comprising the polyester film for the foldable display surface protection 
Re claim 5, Kuo teaches the hard coating film for the foldable display surface protection film wherein the hard coating layer has a pencil hardness of H or more as measured under a load of 750 g in accordance with JIS K5600-5-4:1999.  (See [22], Kuo -an optically transparent polymeric hard-coat layer having 8H pencil hardness overlaps Applicant’s range of H or more as claimed).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Kuo reference of 8H or more to overlap with the claimed H or more as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  
Re claim 6, Kuo teaches a foldable display having the hard coating film for the foldable display surface protection film wherein the hard coating film is disposed as a surface protection film (see 130, FIG. 1B) such that the hard coating layer becomes the surface (see top surface 134, FIG. 1B, [61]), and the foldable display has a bend radius of 5 mm or less when the foldable display is folded. See Fig. 1B folded , [22, 31, 67], Kuo – prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Kuo reference to overlap in the exact same range as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  
Re claim 7, Kuo teaches the hard coating film is a single continuous film placed through the folding portion of the foldable display.  (see [63]) and 130, FIG. 1B shows placement throughout the fold).
Re claim 8, Kuo teaches a mobile device comprising the foldable display.  See [44] – phones.

REFERENCES OF INTEREST
See international search report and written opinion.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787